                 Case 1:17-cv-03014-MKV-OTW Document 144 Filed 05/22/19 Page 1 of 1




                                                 THr Grry oF   NEW   Yonx
ZACHARYW. CARTER                                Law       Dnp^q.nrMENT                            THOMAS B. ROBERTS
Corporation Counsel                                 lOOCHURCH STREET                                 Phone: (212) 356-0872
                                                    NEW YORK, NY 1OOO7                                  Fax: (212) 356-2089
                                                                                              E-mail: throbert@law.nyc.gov
                                                                                                            (not for service)


                                                                         May 22,2019

         Bv ECF

         Honorable Ona T. Wang
         United States Magistrate Judge
         United States District Court
         Southern District of New York
         500 Pearl Street
         New York, N.Y. 10007

                             Re:   Lopez v. City of New York et. al. 17cv 3014 (VECXOTW)

         Dear Judge Wang:

                At your direction, I write on behalf of the Municipal Defendants with a proposed agenda
         for the conference scheduled in the above referenced matter for May 28,2019 at 3:00 p.m.
         Counsel for Project Renewal, Inc. has advised me that he concurs with proposed agenda items 3
         and 4 (as items 1 and 2 generally are not relevant to the claims against Project Renewal, Inc.).
         We suggest that the following items be discussed;

              1. The Municipal        Defendants' requests for HIPAA releases and section 160.50 releases
                      from plaintiff;
              2.      Whether to issue an order to the New York County Family Court for records concerning
                      Ms. Lopez, and if so who should be the recipient of the records;
              3.      Whether a settlement conference would be productive; and
              4.       The terms of any scheduling order in this matter.

                                                             Respectful1y,



                                                             Thomas B. Roberts
                                                             Assistant Corporation Counsel
